El Juez Asociado Señor Belaval
emitió la opinión del tribunal.
Don Alberto Cesari Bacó y doña María Laura Lorenzi Pietri contrajeron matrimonio en la ciudad de Yauco, Puerto Rico, el día 8 de junio de 1945. Por escritura número ciento setenta y siete, de siete de junio de 1946, ante el notario don Luis López de Victoria, don Domingo Alameda Martínez y su esposa doña América Román de Alameda, constituyeron hi-poteca sobre ciertos inmuebles, en garantía de un préstamo, a favor de don Alberto Cesari Bacó. Por sentencia del 18 de abril de 1952 del Tribunal de Distrito de Puerto Rico, Sección de Ponce, se decretó el divorcio de don Alberto Cesari Bacó y doña María Laura Lorenzi Pietri. Por escritura número ciento cincuenta y cinco, de diecisiete de junio de 1952, ante el notario don Luis López de Victoria, los anteriores cónyuges don Alberto Cesari Bacó y doña María Laura Lorenzi Pietri, otorgaron una cancelación total de la hipoteca, que a favor de la sociedad de gananciales constituida por ellos, habían otor-gado don Domingo Alameda Martínez y su esposa doña Amé-rica Román de Alameda.
Presentada dicha escritura al Registro de la Propiedad de San Germán, el Registrador de San Germán señor Juan Juan Toro, procedió a inscribir dicha cancelación mediante el siguiente asiento:
*232“Hecha la cancelación de hipoteca que comprende este docu-mento, con vista de otro, por nota al margen de la inscripción 5a, de la finca número 3362, al folio 220 V. del tomo 79 de Yauco, habiéndose practicado dicha cancelación, sujeta a la resulta de la liquidación de la sociedad de gananciales habida entre Alberto Cesari Bacó y María Luisa Lorenzi Pietri, en lo que respecta al crédito que se cancela.”
Don Domingo Alameda Martínez presenta este recurso gubernativo, alegando que el señor Registrador de la Pro-piedad de San Germán erró “al considerar necesaria la previa liquidación de una sociedad de gananciales para que los ex-cón-yuges puedan disponer libremente de los bienes que forman el caudal hereditario.”
 Nuestro tribunal ha adoptado la regla liberal, que disuelta la sociedad de gananciales por muerte de uno de los cónyuges o por divorcio, cualquier cónyuge supérstite, o cualesquier de los dos cónyuges divorciados, o ambos conjuntamente, puede vender, ceder o hipotecar cualesquier derechos y acciones, participación título o interés que puedan tener en los bienes gananciales de la sociedad pendiente de liquidación cuando dichas enajenaciones se hagan sobre porciones indeterminadas de los bienes gananciales y sujetas siempre a las resultas de la liquidación de la sociedad de gananciales: Becerra v. El Registrador de Guayama, 27 D.P.R. 843, (Hutchison), (1919), cita precisa a la página 844, referente a una hipoteca constituida por un cónyuge supérstite; Allende v. El Registrador de San Juan, Sección Primera, 28 D.P.R. 569, (Del Toro), (1920), cita precisa a la página 569, referente a una hipoteca constituida por un cónyuge supérstite; Muñoz v. Registrador de Caguas, 80 D.P.R. 70, (Del Toro), (1922), cita precisa a la página 72, referente a una hipoteca constituida por un cónyuge supérstite; Maldonado v. Registrador, 45 D.P.R. 841, (Hutchison), (1933), cita precisa a la página 842, referente a un traspaso de condominio por una cónyuge divorciada; Pérez v. Registrador, 62 D.P.R. 789, (Travieso), (1944), cita precisa a la página 792, referente a una venta *233realizada conjuntamente por dos cónyuges divorciados; Méndez v. Registrador, 63 D.P.R. 221, (Snyder), (1944), referente a una venta realizada conjuntamente por dos cónyuges divorciados; Vega v. Tossas, 70 D.P.R. 392, (Negrón Fernández), (1949), cita precisa a la página 395, referente a una venta, cesión y traspaso de todos sus derechos y acciones rea-lizadas por un cónyuge divorciado.
Cuando se examina cuidadosamente dicho principio, se comprende que nuestra regla a tal efecto, ha estado siempre basada en el supuesto, que cualquiera enajenación de un bien ganancial sujeta a las contingencias de la liquidación de la sociedad de gananciales, constituye más bien la cesión de un valor indeterminado o un valor probable dentro de cierta por-ción de bienes, que una enajenación de valores líquidos o espe-cíficos dentro de la misma porción de bienes.
En este caso se trata de la cancelación total de una hipo-teca, propiedad de la sociedad de gananciales, otorgada con-juntamente por dos cónyuges divorciados. La cancelación de una hipoteca constituye un acto de dominio y una enajena-ción: Pillich v. Registrador, 68 D.P.R. 561, (De Jesús), (1948), cita precisa a la página 565; Baquero et al. v. El Registrador 22 D.P.R. 24, (Aldrey), (1915), cita precisa a la página 26. Una cancelación de hipoteca sujeta a las contin-gencias de la liquidación de una sociedad de gananciales, equi-vale, en realidad de derecho, a una cesión de los probables o indeterminados derechos y acciones que sobre dicho crédito hipotecario puedan tener ambos cónyuges, pero no equivale a dejar liberado al deudor de su responsabilidad ante otras personas.
¿Cuál puede ser, en puridad de derecho, la limitación a la capacidad de los cónyuges divorciados, antes o durante la liquidación de una sociedad de gananciales, para otorgar una cancelación de hipoteca que libere totalmente de toda ulterior responsabilidad, a un deudor hipotecario? Para *234una mejor exposición de la cuestión litigiosa es conveniente acotar la institución de derecho civil correspondiente en su totalidad.
El artículo 97 del Código Civil de Puerto Rico establece que “el divorcio sólo puede ser concedido mediante juicio en la forma ordinaria” y por sentencia dictada por un tribunal; el artículo 101 del mismo código establece que “desde el día en que el procedimiento de divorcio se inicie judicialmente no será válida ninguna deuda contraída por el marido o por la mujer, sin la autorización del tribunal a cargo de los bienes ganan-ciales”; el artículo 105 del mismo Código establece que “el divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación de propiedad y bienes de todas clases entre los cónyuges”; el artículo 1328 del mismo Código, ex-tractado en su parte pertinente al presente caso, establece, que “para que se decrete la separación bastará presentar la sentencia firme que haya recaído contra el cónyuge culpable”; el artículo 1329 del mismo código establece que “acordada la separación de bienes, quedará disuelta la sociedad de ganan-ciales, y se hará su liquidación de acuerdo con este Código; “el artículo 1330 del mismo Código establece que “la demanda de separación de bienes en caso de divorcio y la sentencia firme en que se declare, se deberán anotar e inscribir respectiva-mente en los registros de la propiedad que corresponda, si re-cayere sobre bienes inmuebles”; el artículo 1331 del mismo Código establece que “la separación de bienes no perjudicará a los derechos adquiridos con anterioridad por los acreedores; el artículo 28 de la Ley núm. 24 de 22 de abril de 1931 (pág. 229), disponiendo lo necesario para la inscripción de naci-mientos, casamientos y defunciones establece “que en to-dos los casos, en que una corte dicte sentencia decretando un divorcio, el Secretario de dicha corte tendrá el deber de enviar al Comisionado de Sanidad de Puerto Rico, libre de derechos, una copia certificada de la sentencia, a los efectos de formalizar una estadística de divorcio”; disponiéndose *235además que la información que contenga dicha sentencia será usada para propósitos estadísticos solamente; el artículo 6 del Código de Comercio de Puerto Rico, establece que “la mu-jer casada podrá dedicarse libremente al comercio o a la in-dustria sin otras formalidades que las requeridas para los comerciantes varones”, quedando obligados a la resultas del comercio o industria a que se dedicare la mujer, sus bienes privativos, los frutos, rentas e intereses de dichos bienes, los beneficios que se obtengan como consecuencia inmediata y directa de la industria o tráfico a que se dedicare, y los bienes que adquiriere con dichos beneficios, pudiendo enajenar todos esos bienes sin consentimiento del marido, y es sólo en el caso que mediare el consentimiento tácito o expreso del marido, que los bienes gananciales quedarían obligados a las resultas del ejercicio del comercio o industria por la mujer, pero siempre que así lo desee, el marido puede expresar su voluntad por es-crito de que dichos gananciales no queden obligados; el ar-tículo 15 del mismo Código, referente a las operaciones que se harán constar en el registro mercantil, establece en su inciso 7, que en la hoja de inscripción de cualquier comerciante, se pueda hacer constar “el consentimiento expreso del marido a que se refiere el artículo 6”; el inciso 8 del mismo artículo es-tablece, que en el registro mercantil también debe hacerse constar, la revocación de la licencia dada a la mujer para comerciar.
Para la discusión de la cuestión litigiosa debemos asi-mismo, dejar previamente establecida la concordancia que existe entre el artículo 105 del Código Civil de Puerto Rico, que trata de los efectos del divorcio y es el que dispone, que el divorcio lleva consigo la separación de propiedad y bienes de todas clases entre los cónyuges y el artículo 101 del mismo có-digo, que es el que especifica, que desde el día en que el proce-dimiento de divorcio se inicie judicialmente no será válida nin-guna deuda contraída por el marido o por la mujer sin auto-rización del tribunal, con los artículos 1328,1329,1330 y 1331 *236del mismo Código que establecen respectivamente, (1) la fa-cultad del marido o de la mujer para solicitar la separación de bienes, con la simple presentación de la sentencia firme que haya recaído, (2) la disolución de la sociedad de gananciales y su liquidación, conforme a lo establecido por el Código, (3) la necesidad de inscribir en el registro de la propiedad tanto la demanda de separación, — en casos de divorcio, suele siempre ser la misma demanda donde se solicita también el divorcio propiamente dicho, o sea, la ruptura del vínculo matrimonial — , como la sentencia firme en que se declare, si reca-yere sobre bienes inmuebles y (4) la salvedad que la separa-ción de bienes no perjudicará a los derechos adquiridos por los acreedores, con anterioridad al día en que el procedimiento de divorcio se inicie judicialmente.
También sería conveniente dejar previamente establecido el hecho, que la institución de derecho civil nuestra que es-tablece, como uno de los efectos del divorcio, la separación de bienes, no es totalmente española ni totalmente francesa, y por el contrario, tiene algunas modalidades netamente puer-torriqueñas. Por ejemplo, el artículo 97 del Código Civil nuestro, que es el que regula el procedimiento para el divorcio, es equivalente sólo en parte con el artículo 67 del Código civil español; el artículo 101 del Código Civil nuestro, que es el que establece, que desde el día en que el procedimiento de divorcio se inicie judicialmente, no será válida ninguna deuda contraída por el marido o la mujer sin la autorización del tribunal, no tiene equivalente en España, pues por el con-trario, los artículos 1435 y 1436 del Código Civil español, establecen un sistema de administración distinta mientras la separación se litiga, y es parcialmente parecido al artículo 150 de Louisiana y al artículo 271 del Código Napoleón, que declaran la nulidad de cualquiera deuda o disposición de pro-piedad hecha por el marido, después de iniciado el procedi-miento, si se probara que tal deuda o disposición de propiedad se hizo, con el propósito de defraudar los derechos de su mu-*237jer; el artículo 105 del Código Civil nuestro, que estatuye que el divorcio lleva consigo la ruptura completa del vínculo matrimonial y la separación de propiedad y bienes de todas clases entre los cónyuges, no tiene equivalente en el Código Civil español y concuerda sólo en cuanto a la ruptura del vínculo con el de Louisiana; por el contrario los artículos 1328, 1329, 1330 y 1331 del Código, civil nuestro, concuerdan exactamente con los artículos 1433, 1434, 1437 y 1438 del Código civil español y no tienen equivalencia en el Código civil de Louisiana,
Para determinar la limitación de la capacidad de los cónyuges divorciados, antes o durante la liquidación de una sociedad de gananciales, para realizar la enajenación que implica una cancelación de hipoteca, debemos determinar tam-bién previamente, quiénes pueden ser los verdaderos interesa-dos en la liquidación de una sociedad de gananciales disuelta por divorcio, cuyos intereses pudieran ser afectados por tal enajenación:
“Son interesados los cónyuges, o el que de ellos sobreviva y los herederos del otro, y los acreedores de la sociedad, si los hay, en cuanto no tengan cumplidamente asegurado su derecho con hipoteca. Gomo no siempre existen tales acreedores, cuando no los hay, basta la conformidad de los interesados conocidos, que lo son siempre el cónyuge viudo y los herederos del premuerto justificando su carácter. Es más: en la práctica se admiten a inscripción los actos de enajenación o gravamen de bienes ganan-ciales en estas condiciones, sin investigar si existen o no acreedo-res, ya por no poder exigirse la prueba de esa condición nega-tiva de la no existencia, ya por estimar que en todo caso quedan a salvo los derechos de los acreedores contra la sociedad” 9 Manresa 721, primer párrafo, (Quinta Edición del Instituto Editorial Reus), (1950).
En este caso, por tratarse de unos cónyuges divorciados, las únicas personas realmente interesadas en la liquidación de la sociedad de gananciales serían: (1) los dos cónyuges y (2) los acreedores no asegurados de la sociedad de ganancia-*238les, si se tratara de deudas contraídas antes de iniciarse la acción judicial de divorcio. Es indudable que al inscribir el señor Registrador de la Propiedad de San Germán, la cance-lación de hipoteca, “sujeta a la resulta de la liquidación de la sociedad de gananciales” estaba pensando solamente en los posibles intereses de los anteriores acreedores no asegurados de dicha sociedad. Tal vez al actuar así lo indujo el razona-miento incluido en el caso de Pérez v. Registrador, 62 D.P.R. 789, cita precisa a la página 795, donde dijimos:
“No creemos que pueda presentarse una seria objeción en contra del temperamento liberal adoptado por esta Corte Su-prema, a partir de su decisión en Allende v. Registrador de San Juan, Sección Primera, supra. En realida’d, la situación legal del acreedor mej ora con la aplicación de esta regla. El acreedor cuyo crédito no. está garantizado por gravamen sobre los bienes gananciales, no tiene protección alguna contra un traspaso bona fide que de sus bienes puedan hacer los cónyuges durante la exis-tencia de la sociedad de gananciales. Al permitir a los cónyuges ya divorciados o al cónyuge sobreviviente que traspasen o graven los bienes gananciales, sin exigir la previa liquidación de la so-ciedad, pero con la condición de que el traspaso o gravamen se inscribirá con las reservas que ya hemos indicado, se está dando al acreedor una garantía que antes no tenía, pues ese acreedor podrá dirigirse contra esos bienes así inscritos, y no tendrá que probar que el traspaso fué hecho sin que mediara justo precio o causa suficiente.”
Para examinar la exactitud de esta última afirmación, debemos esclarecer los derechos de que gozan los acreedores no asegurados, dentro de cualesquiera operaciones que reali-cen con una sociedad de gananciales que resulta posterior-mente disuelta por divorcio.
De acuerdo con el artículo 1296 del Código Civil de Puerto Rico, la sociedad de gananciales queda constituida y empieza a funcionar desde el mismo día en que se celebre el matri-monio, siendo exigibles contra dicha sociedad, de acuerdo con el artículo 1308, todas las deudas y obligaciones contraídas durante dicho matrimonio por el marido, y también las que *239contrajere la mujer, en los casos en que pueda legalmente obligar a la sociedad de gananciales.
La renuncia a la sociedad de gananciales no puede hacerse durante el matrimonio, sino cuando medie separación judicial, de acuerdo con el artículo 1297, debiéndose hacer constar por escritura pública tal renuncia, en cuyo caso, los acreedores tendrán el derecho que les concede el artículo 955 del mismo Código, o sea, pedir al tribunal competente que les autorice a subrogarse en los derechos que en tal sociedad, le habrían correspondido al renunciante. Como la sociedad, en ausencia de disposiciones expresas, se rige por las reglas del contrato de sociedad, de acuerdo con el artículo 1298 del mismo Código resulta, que los acreedores de la sociedad de gananciales son preferentes a los acreedores de cada socio sobre los bienes sociales, según se desprende de la concordancia de dicho ar-tículo con el artículo 1590 del mismo Código.
Hasta el preciso día en que el procedimiento de divorcio se inicie judicialmente, la separación de bienes que produce el divorcio, no perjudicará a los derechos adquiridos con ante-rioridad por los acreedores, según el artículo 1381 del Código Civil de Puerto Rico. Por lo tanto, desde la fecha en que se celebre el matrimonio hasta la fecha en que se inicie judicial-mente el procedimiento de divorcio, o sea, hasta la radicación de la demanda de divorcio, cualquiera deuda contraída por el marido, o por la mujer en los casos apropiados, afecta direc-tamente todos los bienes de la sociedad de gananciales, inde-pendientemente de la separación de bienes, que entre los cón-yuges divorciados, produce el divorcio.
De acuerdo con el artículo 101 del Código Civil de Puerto Rico, “desde el día en que el procedimiento de divorcio se ini-cie judicialmente, no será válida ninguna deuda contraída por el marido o por la mujer sin la autorización del tribunal, a cargo de los bienes gananciales”. De manera pues, que cualquiera deuda contraída por el marido o la mujer, desde la fecha de la radicación de la demanda de divorcio hasta la *240fecha en que sea firme la sentencia de divorcio, será de la ex-clusiva responsabilidad del cónyuge que la contraiga, a menos que tenga autorización expresa del tribunal donde se esté ven-tilando la acción de divorcio, y la sociedad de gananciales, como tal, no será responsable a ningún acreedor de las deudas contraídas por cualesquier de los cónyuges durante la trami-tación del divorcio.
Después de ser firme la sentencia de divorcio, de acuerdo con el artículo 105 del Código Civil nuestro, se produce la separación de propiedad y bienes de todas clases entre los cónyuges. Esto significa que se produce una comunidad de bienes, que se supone sea administrada por ambos cónyuges, hasta el momento mismo que tal comunidad se resuelva, según se desprende, en parte, del artículo 1329 de nuestro Código Civil. Como ninguno de los cónyuges tiene facultad por sí solo, para enajenar los bienes gananciales, y por otro lado, como después de ser firme la sentencia, el tribunal no tendría autoridad para autorizar ninguna deuda contra la sociedad de gananciales, los acreedores sólo tendrían derecho a recabar de cada uno de los cónyuges, como una responsabilidad individual de ellos, por cualquiera de ellos, cualquiera obligación con-traída durante el período que transcurre entre la fecha de ser firme la sentencia y la fecha en que se otorgue la escritura de liquidación de la sociedad de gananciales, no siendo por lo tanto, la sociedad responsable, del pago de ninguna obligación contraída durante este último período.
De manera pues, que tan pronto sea firme la sentencia de divorcio con su correspondiente separación de bienes, la socie-dad de gananciales en liquidación, sólo sería responsable a los acreedores que hubieran contratado con ella válidamente, antes de iniciarse el ‘procedimiento de divorcio o después de iniciado éste con el consentimiento del tribunal. Pagadas las deudas y las cargas y obligaciones de la sociedad, según se desprende de la concordancia que existe entre los artículos 1329, 95 y 1322 de nuestro Código Civil, el remanente líquido *241de los bienes gananciales se dividirá por mitad entre mujer y marido o sus respectivos herederos, si alguno de los cónyuges falleciere después de ser firme la sentencia de divorcio.
Cuando se examina con detenimiento la institución de de-recho civil completa, se da uno cuenta, que las variaciones que nuestro derecho contiene sobre el proceso de administración, disolución, liquidación y adjudicación desde que se inicia el proceso de divorcio hasta que cada cónyuge obtiene la porción líquida de sus bienes, están diseñadas más para la protección de los propios cónyuges, sobre todo para la mujer, que para la protección de los acreedores de la sociedad de gananciales. ¿Por qué esto es así?
Sin descender al lirismo empleado por algunos comentaristas en el sentido, que la sociedad matrimonial no puede equipararse en cuanto a efectos prácticos a las sociedades instituidas para el lucro, esto es así, porque los acreedores normalmente, no quedarían afectados, nada más que en el caso de que ambos cónyuges se pusieran de acuerdo para defraudar a tales acreedores, mediante traspasos simulados, renuncias de derechos y otros extremos dolosos o lesivos, y para tal caso, nuestro Código Civil contiene un sistema completo de defensa en favor de dichos acreedores, y no hace distinción entre las ocultaciones, simulaciones o enajenaciones hechas por otros deudores, en cualesquiera otras clases de obligaciones, y las ocultaciones, simulaciones o enajenaciones hechas por los cónyuges durante el matrimonio, o durante la comunidad de bienes que se produce desde que la sentencia firme de divorcio disuelve la sociedad hasta que la liquidación y adjudicación final, a su vez, disuelve la comunidad.
En primer lugar, es bueno tomar conocimiento que desde que se inicia la acción de divorcio, los acreedores tienen, si no un sistema de publicidad tan completo como el que tiene el derecho civil francés, por lo menos un sistema de publi-cidad suficiente a los efectos de la protección de sus créditos contra la sociedad. Como hemos visto, el artículo 97 de *242nuestro Código Civil establece, que el divorcio sólo puede ser concedido mediante juicio en forma ordinaria,, o sea, me-diante un procedimiento público. Tan pronto se radica la demanda de divorcio, de acuerdo con el artículo 1330 de nuestro Código Civil, tal demanda puede anotarse- en los re-gistros de la propiedad donde estén inscritos los inmuebles .pertenecientes a la sociedad de gananciales. La sentencia -que se dicta forma parte de un registro público accesible a ■cualquiera persona interesada. Todavía el artículo 28 de .la Ley número 24 de 22 de abril de 1931 exige una inscrip-ción posterior de la sentencia en el Registro Demográfico de Puerto Rico. Si se trata de mujer casada, haciendo negocios con el consentimiento de su marido, el artículo 15 inciso 8 provee el método para que conste en el Registro Mercantil la cancelación de la licencia marital. Si por el contrario, se ¡trata del divorcio de un cónyuge fuera de la jurisdicción [ausente], tanto la notificación de la demanda como: la noti-ficación de la sentencia, se hace por edictos. Comprendemos ■ que todo esto podría ordenarse en una forma más científica, ■ que hiciera obligatoria en cada caso de divorcio, una más .metódica publicidad en beneficio de los acreedores de la so--ciedad de gananciales; pero, el procedimiento actual no deja de ser suficiente, para que cualquier acreedor cuidadoso de sus intereses, pueda en tiempo oportuno, tomar las medidas legales para proteger sus créditos.
Ahora bien, partiendo del supuesto que un acreedor no tuviera conocimiento alguno del procedimiento de divorcio, cualquier intento de defraudar a los acreedores, realizado por uno o por ambos de los cónyuges divorciados, ¿dejaría a tales acreedores sin remedio alguno contra sus defraudadores?
La pregunta hay que contestarla en la negativa. Las actuaciones fraudulentas tienen que estar comprendidas den-tro de las siguientes modalidades: (1) renuncia a la parti-cipación del caudal ganancial, por uno o por ambos cónyuges, después de disuelta la sociedad; (2) abandono de los bienes *243gananciales, por uno o por ambos cónyuges, después de disuelta la sociedad; (3) enajenación a título gratuito o a tí-tulo oneroso, en favor de una tercera persona, por uno o por ambos cónyuges, después de disuelta la sociedad. Las tres situaciones se encuentran totalmente previstas por nuestro Código Civil.
El artículo 1297 de nuestro Código, (artículo 1394 del español) establece que cuando la renuncia a los derechos dentro de la sociedad de gananciales se realiza por causa de separación, o después de disuelto o anulado el matrimonio, se hará constar en escritura pública y los acreedores tendrán el derecho que se les reconoce en el artículo 955 de nuestro Código (artículo 1001 del español), o sea, podrán los acree-dores pedir al tribunal competente, que los autorice a subro-garse en los derechos del renunciante.
El artículo 1064 de nuestro Código, (artículo lili del español), establece, que los acreedores pueden ejercitar todos los derechos y acciones de su deudor, “el deudor de mi deu-dor e deudor mío”, en caso de inacción de los cónyuges, para cobrar sus créditos, o sea, ejercitar lo que se conoce como la acción subrogatoria o indirecta. En cuanto a la aplicabi-lidad del artículo lili a casos de separación de bienes, véase 9 Manresa 795 (quinta edición del Instituto Editorial Reus), (1950) ; en cuanto a la glosa sobre la acción subrogatoria o indirecta, véase 8 Manresa 271, igual edición.)
El mismo artículo 1064 de nuestro Código, (artículo lili del español), establece, que los acreedores pueden impugnar, mediante la correspondiente acción rescisoria, los actos que el deudor haya realizado en fraude de su derecho, relacionado con el artículo 1249 de nuestro Código, (artículo 1297 del español), que establece, que cualquiera enajenación a título gratuito se presume celebrada en fraude de acreedores. En este caso el acreedor puede hacer uso de la acción pauliana, de carácter rescisoria: 8 Manresa 275 et seq., igual edición. A la página 278 de dicha cita, encontramos el comentario *244relacionado con la Sentencia del 14 de enero de 1935 del Tribunal Supremo de España:
“Para el eficaz resultado de este remedio procesal son exigi-bles los siguientes requisitos: (a) existencia de un crédito en favor de los demandantes; (5) que el acto perjudicial se realice por el deudor con hechos ejecutados en daño de los acreedores . . - (c) que ocasione de modo directo la insolvencia del deudor, de-terminada, no sólo por la imposibilidad de pago completo, sino-también por la disminución de posibilidades económicas efectivas,, para dar satisfacción a la exigibilidad integral del crédito;, (d) que dicha insolvencia cause al deudor un daño cierto, sea debida al acto fraudulento y perdure en el momento' de la inter-pretación judicial y (e) que intervenga el fraude, ora solamente por parte del deudor cuando va presunto en los negocios a título gratuito, ora en concurrencia con el de terceros — “consilium, fraudis” como la simple previsión del daño, es decir, la conciencia, del perjuicio que el empobrecimiento real o fingido cause aL acreedor.”
Relacionado este artículo con el artículo 1250 de nuestro Có-digo, (artículo 1298 del español), en el sentido que el que. hubiese adquirido de mala fe las cosas enajenadas en fraude-de acreedores, deberá indemnizar a tales acreedores, de los. daños y perjuicios que la enajenación les hubiese ocasionado,, siempre que por cualquiera causa le fuera imposible devolver-las cosas enajenadas, queda cubierta la imposibilidad de la. devolución de la cosa enajenada, si la misma se hallare legal-mente en poder de terceras personas que no hubiesen pro-cedido de mala fe.
Resumiendo, un anterior acreedor no asegurado, después', de: decretada la separación de bienes por sentencia firme de divorcio, en caso de que cualquier cónyuge divorciado, o am-bos, intentara la enajenación fraudulenta de los bienes perte-necientes a la sociedad de gananciales, tendría los siguientes-derechos: (1) subrogarse en los derechos y acciones deL renunciante, si alguno de los cónyuges divorciados decidiera renunciar a su participación en los bienes gananciales, (2) perseguir los bienes en posesión de cualesquier de los-*245dos cónyuges divorciados; (3) subrogarse en los derechos y acciones de los cónyuges divorciados que éstos no quisieran ejercitar a nombre de ellos; (4) solicitar la rescisión de cualesquier traspasos fraudulentos a título gratuito reali-zados por los cónyuges divorciados; (5) solicitar la rescisión de cualesquier traspasos fraudulentos a título oneroso reali-zados por los cónyuges divorciados; (6) solicitar de la parte, a favor de quien se hubiese enajenado fraudulentamente los bienes gananciales, la correspondiente indemnización de los daños y perjuicios, si la cosa no puede ser restituida, por en-contrarse en posesión de terceras personas inocentes. Sólo así adquieren su verdadero significado las últimas palabras de la primera glosa de Manresa — 9 Manresa 721 — “ya por estimar que en todo caso quedan a salvo los derechos de los acreedores contra la sociedad.”
 Si esto es así, ¿qué necesidad existe que el registro de la propiedad, donde sólo deben constar las operaciones sobre derechos reales, o los derechos de los acreedores asegurados, establezca por su cuenta, un gravamen en favor de los anteriores acreedores no asegurados, sin que ninguna gestión de los acreedores ante las autoridades judiciales, haga pertinente tal anotación mediante embargo u otra providencia anteriormente inscrita en el registro? ¿Cómo sabe, el registrador correspondiente si existen anteriores acreedores no asegurados de la sociedad de gananciales, a menos que no sea por una gestión afirmativa de dichos acreedores, de la cual haya constancia en el propio registro?
Después de analizar en su totalidad la institución de de-recho correspondiente, creemos que la misma está inspirada más en la protección de los derechos de los cónyuges que en la protección de los derechos de los acreedores; que en cuanto a anteriores acreedores no asegurados se refiere, sus derechos no pueden ser mayores, ni estar mejor garantizados durante la liquidación de la sociedad de gananciales, que durante la existencia de dicha sociedad y que nuestra disertación ante*246rior en el caso de Pérez v. Registrador, 62 D.P.R. 789, cita precisa a la página 795, no está fundamentada, ni por nues-tro derecho civil, ni por nuestro derecho hipotecario; que sin mediar una gestión afirmativa de tales anteriores acreedores no asegurados, ante las autoridades judiciales correspondien-tes, el registro de la propiedad no tiene base para presumir la existencia de tales acreedores, a los efectos de coartar la ac-ción conjunta de los dos cónyuges divorciados para realizar aquellas enajenaciones que sean pertinentes a los fines de una liquidación formal o de una disposición informal de los bienes de su pertenencia; que en la mayoría de los casos de divorcio, los bienes sujetos a liquidación no justifican los gastos adicio-nales de una liquidación formal, debiendo presumirse, en au-sencia de actos afirmativos de los anteriores acreedores no asegurados, que consten del mismo registro, que los dos cón-yuges divorciados son las únicas personas realmente intere-sadas en la liquidación y por lo tanto, pueden proceder de cor mún acuerdo a la enajenación de sus derechos en la sociedad.
Claro debe ser asimismo, que cuando no haya acuerdo en-tre los cónyuges para el acto de enajenación correspondiente, la inscripción sujeta a la resulta de la liquidación debe pre-valecer, pues en ese caso, se trata de la protección de las parr tes realmente interesadas, y en este sentido, confirmamos nuestra anterior doctrina a tal efecto. En este caso, los deu-dores de la sociedad disuelta siempre tendrían el recurso del ofrecimiento de pago y la consignación posterior, que esta-blece el artículo 1130 de nuestro Código Civil.

Debe revocarse la nota recurrida en cuanto se entienda, que la cancelación de hipoteca queda “sujeta a la resulta de la liquidación de la sociedad de gananciales habida entre Alberto Cesari Bacó y María Luisa Lorenzi Pietri”, debiendo quedar dicha cancelación de hipoteca inscrita sin condición alguna.

El Juez Presidente señor Snyder no intervino.